DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 10, filed 11/01/2022, with respect to the provisional nonstatutory double patenting rejection of claims 1-9 have been fully considered and are persuasive. The provisional nonstatutory double patenting rejection of claims 1-9 has been withdrawn.

Applicant’s arguments, see pg. 7-9, filed 11/01/2022, with respect to the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
In response to the Examiner’s assertion that Kuroda merely states the range of the amorphous resin (C) being present in the toner at 2 to 20 mass% as a preference, rather than a strict requirement, the Applicant argues that Kuroda explicitly teaches the upper limit of the content of the crystalline resin (A) as being 80 weight% ([0153]), and the upper limit of the content of the amorphous polyvinyl resin (B) as being 93 weight% ([0154]). Therefore, the Applicant concludes that Kuroda assumes that the crystalline resin (A) or the amorphous polyvinyl resin (B) is meant to be used as the main component of the binder resin, and that the possibility of the amorphous polyester resin (C) as the main component of the binder resin is not assumed at all. The Applicant supports this argument by pointing out that the toners in the examples of Kuroda contain only crystalline resin (A) or amorphous polyvinyl resin (B) as the main component of the binder resin, and the toner containing the amorphous polyester resin (C) as the main component of the binder resin is used in the Comparative Example. 
Finally, the Applicant argues that while secondary reference Klier teaches a toner where the content of the amorphous polyester resin in the binder resin is 60% by weight or more, one of ordinary skill in the art would not consider changing the main component of the binder resin of Kuroda to an amorphous polyester resin, since Kuroda’s invention assumes a resin other than the amorphous polyester resin is used as the main component of the binder resin.
Before addressing the arguments, it should be indicated that the Applicant has not clearly defined what the requirements are for a component of the binder resin to be considered as the “main component”. However, to streamline prosecution, the Examiner has inferred the “main component” of the binder resin as meaning a component having a content of greater than 50 weight%. 
While Kuroda does teach the upper limit of the content of the crystalline resin (A) as being 80 weight% ([0153]), and the upper limit of the content of the amorphous polyvinyl resin (B) as being 93 weight% ([0154]), Kuroda also teaches that the content of the crystalline resin (A) and the polyvinyl resin (B) can each be as low as 5 weight% (with respect to the total weight of the binder resin) ([0153], [0154]). 
As previously discussed, while Kuroda teaches that the amorphous polyester resin (C) is preferably present in the toner at 2 to 20 mass%, Kuroda states this range as a preference and does not preclude the amorphous polyester resin (C) being present in a larger amount. For instance, based on lower limits of the ranges taught by Kuroda for the crystalline resin (A) (5 to 80 weight%) and the polyvinyl resin (B) (5 to 93 weight%), there is the possibility of the toner binder containing the crystalline resin (A) in the amount of 5 weight%, the polyvinyl resin (B) in the amount of 5 weight%, and the amorphous polyester (C) in the amount of 90 weight% (5 wt% (A) + 5 wt% (B) + X wt% (C) = 100 wt% binder resin; X wt% (C) = 90) (in this particular scenario, the corresponding ranges recited in instant claims 1, 6, 10, and 11 would each be met). Therefore, contrary to the Applicant’s argument, Kuroda does assume, or consider, the possibility of the amorphous polyester resin (C) being the main component of the binder resin (or rather the possibility of the crystalline polyester resin (C) having a content of greater than 50 weight%).
Furthermore, the toner of the Comparative Example (T’-1) exhibited unsatisfactory results because it was the only toner of the experimental examples that did not contain the polyvinyl amorphous resin (B) (one of the three essential components), and not necessarily because it contained the amorphous polyester (C) as the main component (or having a content of greater than 50 weight%). For instance, Kuroda explicitly states that “the toners of the present invention of Examples 1 to 16 obtained excellent results in all the performance evaluation items” … “on the other hand, the toner of Comparative Example 1, containing no amorphous polyvinyl resin (B), had poor hot offset resistance and durability”.
While Kuroda does not teach a toner in the examples (having all three essential binder resin components) with an amorphous polyester resin (C) content of greater than 20 weight%, the lack of disclosed examples does not necessarily constitute a teaching away from any nonpreferred embodiments. According to the MPEP, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123 II.
The lack of experimental examples in Kuroda showing the effect that the content of the amorphous polyester resin (C) has on the performance of the toner, such as its durability, would have motivated the skilled artisan to seek other references, such as Klier, that teach the benefits of toner binder resins having an amorphous polyester resin as its main component. Contrary to the Applicant’s argument, the skilled artisan could have arrived at Klier, since Kuroda is concerned with producing toners having excellent durability ([0156], [0171], [0276], [0277]) and Klier teaches that toners having a binder resin containing an amorphous polyester resin in the amount of 60 weight% or more exhibit good durability ([0058]). Therefore, the combination of Kuroda and Klier in the rejection of the previous Office action is justified. 


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.












Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (JP 2018156074 A) (references herein made with respect to English machine translation attached), in view of Okubo et al. (US 2016/0209769 A1), further in view of Klier et al. (US 2010/0143837 A1), and considered with Saitoh et al. (US 2016/0187795 A1).

Kuroda teaches a toner comprising a toner binder containing a crystalline resin (A) (corresponding to the polymer A of the instant invention), an amorphous polyvinyl resin (B) having an ester group (corresponding to the component B of the instant invention), and an amorphous polyester resin (C) (corresponding to the amorphous polyester resin of the instant invention) ([0008]). Examples of the crystalline resin (A) include resins such as crystalline polyurethane resin, crystalline polyurea resin, crystalline polyamide resin, and crystalline polyvinyl resin ([0021]). As the crystalline polyvinyl resin, a polymer in which a monomer having a polymerizable double bond and an ester group is an essential constituent monomer ([0023]). Among such monomers, an alkyl (meth)acrylate having a linear alkyl group having 1 to 50 carbon atoms is preferable form the viewpoint of crystallinity, low-temperature fixability, and heat-preservability, alkyl (meth)acrylates having a linear alkyl group having 18 to 36 carbon atoms are more preferably, and stearyl (meth)acrylate and behenyl (meth)acrylate are the most preferable ([0024]). The monomers Kuroda teaches that are preferable in paragraph [0024] are represented by Formula (C) in claim 1 when R represents a C18 to C36 alkyl group and Rz3 represents a methyl group. Kuroda then teaches that the proportion of the monomer having a polymerizable double bond and an ester group is preferably 30% by weight or more based on the total weight of the monomers constituting the crystalline polyvinyl resin, in view of crystallinity ([0024]). 
Examples of resins other than the crystalline resin (A), the amorphous polyvinyl resin (B) having an ester group, and the amorphous polyester resin (C) include a polyolefin resin (E1), a resin dispersant (E3) composed of a vinyl resin (E2) having an SP value of 10.6 to 12.6 (cal/cm3)1/2, and a graft polymer (E3) having a structure in which a vinyl monomer constituting (E2) is grafted onto (E1) ([0179]). The content of the resin dispersant (E) in the toner is preferably 1 to 20% by weight based on the total weight of the binder resin ([0180]). For the purposes of this discussion, polyvinyl resin (B) will be considered as the “component B” of the claims, however, the resin dispersant (E) may also be considered as the “component B” recited in the claims, and would still satisfy the limitations pertaining to the “component B”, such as the limitation recited in claim 8.
From the viewpoint of low-temperature fixability and heat-resistant storage stability, the content of the crystalline resin (A) in the toner is preferably 5 to 80% by weight based on the total weight of the toner binder (containing the crystalline resin (A), the amorphous polyvinyl resin (B) having an ester group, and the amorphous polyester resin (C)) ([0153]). This range fully encompasses the ranged recited in claim 1 of being from 0.10 mass% to 10.00 mass%. Similarly, from the viewpoint of low-temperature fixability and heat-resistant storage stability, the content of the amorphous polyvinyl resin (B) in the toner is preferably 5 to 93% by weight based on the total weight of the toner binder (containing the crystalline resin (A), the amorphous polyvinyl resin (B) having an ester group, and the amorphous polyester resin (C)) ([0153]). This range fully encompasses the ranged recited in claim 6 of being from 0.10 mass% to 10.00 mass%. Additionally, from the viewpoint of image strength, bending resistance, and document offset, the content of the amorphous polyester resin (C) in the toner is preferably 2 to 20% by weight based on the total weight of the toner binder (containing the crystalline resin (A), the amorphous polyvinyl resin (B) having an ester group, and the amorphous polyester resin (C)) ([0153]).
Kuroda does not mention the proportion of the monomer having a polymerizable double bond and an ester group in terms of molar composition. However, in production example 6, Kuroda teaches that 600 parts by weight of benehyl acrylate, 200 parts by weight of styrene, and 200 parts by weight of acrylonitrile comprised the monomer composition of crystalline resin (A-6) ([0211]). In the crystalline resin (A-6), behenyl acrylate corresponds to the first monomer unit, acrylonitrile corresponds to the second monomer unit, and styrene corresponds to the third monomer unit of the polymer A of instant invention. Therefore, using a mass basis of 1000 grams, the content ratio of behenyl acrylate (which is represented by Formula (C) in claim 1 when R represents a C25 alkyl group and Rz3 represents a hydrogen atom) with respect to the total number of moles of all monomer units in the crystalline resin (A) can be calculated as follows:
First, the number of moles of each monomer must be calculated using the molar mass of each compound
                
                    
                        
                            600
                             
                            g
                             
                            b
                            e
                            h
                            e
                            n
                            y
                            l
                             
                            a
                            c
                            r
                            y
                            l
                            a
                            t
                            e
                        
                        
                            
                                
                                    380.65
                                     
                                    g
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    =
                    1.58
                     
                    m
                    o
                    l
                
            
                
                    
                        
                            200
                             
                            g
                             
                            s
                            t
                            y
                            r
                            e
                            n
                            e
                        
                        
                            
                                
                                    104.15
                                     
                                    g
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    =
                    1.92
                     
                    m
                    o
                    l
                
            
                
                    
                        
                            200
                             
                            g
                             
                            a
                            c
                            r
                            y
                            l
                            o
                            n
                            i
                            t
                            r
                            i
                            l
                            e
                        
                        
                            
                                
                                    53.06
                                     
                                    g
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    =
                    3.77
                     
                    m
                    o
                    l
                
            
Then, the total number of moles of all monomer units in the crystalline resin (A) can be determined

                
                    1.58
                     
                    m
                    o
                    l
                     
                    b
                    e
                    n
                    e
                    h
                    y
                    l
                     
                    a
                    c
                    r
                    y
                    l
                    a
                    t
                    e
                    +
                    1.92
                     
                    m
                    o
                    l
                     
                    s
                    t
                    y
                    r
                    e
                    n
                    e
                    +
                    3.77
                     
                    m
                    o
                    l
                     
                    a
                    c
                    r
                    y
                    l
                    o
                    n
                    i
                    t
                    r
                    i
                    l
                    e
                    =
                    7.27
                     
                    m
                    o
                    l
                     
                    t
                    o
                    t
                    a
                    l
                
            

Finally, the “content ratio” of behenyl acrylate based on the total number of moles of all monomer units in the crystalline resin (A) can be determined

                
                    
                        
                            1.58
                             
                            m
                            o
                            l
                             
                            b
                            e
                            h
                            e
                            n
                            y
                            l
                             
                            a
                            c
                            r
                            y
                            l
                            a
                            t
                            e
                        
                        
                            7.27
                             
                            m
                            o
                            l
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    0.22
                    =
                    22.0
                     
                    m
                    o
                    l
                    %
                
            

Therefore, the “content ratio” of behenyl acrylate (corresponding to the first monomer unit in claim 1) based on the total number of moles of all monomer units in the crystalline resin (A) falls within the range recited in claim 1 of being from 5.0 mol% to 60.0 mol%. 
Similarly, the “content ratio” of acrylonitrile (which is represented by Formula (D) in claim 5 when X is a single bond, R1 is -C≡N, and R2 is a hydrogen atom) with respect to the total number of moles of all monomer units in the crystalline resin (A) can be calculated using the total number of moles of all monomer units calculated above:

                
                    
                        
                            3.77
                             
                            m
                            o
                            l
                             
                            a
                            c
                            r
                            y
                            l
                            o
                            n
                            i
                            t
                            r
                            i
                            l
                            e
                        
                        
                            7.27
                             
                            m
                            o
                            l
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    0.52
                    =
                    52.0
                     
                    m
                    o
                    l
                    %
                
            

Therefore, the “content ratio” of acrylonitrile (corresponding to the second monomer unit in claims 1, 4, and 5) based on the total number of moles of all monomer units in the crystalline resin (A) falls within the range recited in claim 4 of being from 20.0 mol% to 90.0 mol%.
Additionally, the “content ratio” of styrene (which is represented by Formula (F) in claim 7 when R5 is a hydrogen atom) with respect to the total number of moles of all monomer units in the crystalline resin (A) can be calculated using the total number of moles of all monomer units calculated above:

                
                    
                        
                            1.92
                             
                            m
                            o
                            l
                             
                            s
                            t
                            y
                            r
                            e
                            n
                            e
                        
                        
                            7.27
                             
                            m
                            o
                            l
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    0.26
                    =
                    26.0
                     
                    m
                    o
                    l
                    %
                
            

The Applicant’s polymer A in example 1 utilized the same monomer units as the crystalline resin (A) of Kuroda, and in sufficiently similar molar amounts (Table 1). For instance, polymer A in example 1 was comprised of 25.3 mol% of behenyl acrylate, 59.5 mol% of acrylonitrile, and 15.2 mol% of styrene, while crystalline resin (A-6) was comprised of 22.0 mol% of behenyl acrylate, 52.0 mol% of acrylonitrile, and 26.0 mol% of styrene. Therefore, regardless of any additional claim limitations surrounding the Applicant’s polymer A, the two resins would be expected to have very similar physical properties. 
Kuroda is silent to teach the SP value of acrylonitrile (which corresponds to the second monomer of the instant invention). However, as the Applicant is well aware, the SP value of a compound is an inherent property. The Applicant teaches in Table 2 that acrylonitrile has an SP value of 29.43 (J/cm3)1/2 (see pg. 53 of the instant specification). Therefore, the acrylonitrile used in the crystalline resin (A-6) of Kuroda would inherently have an SP value of 29.43 (J/cm3)1/2, which falls within the range recited in claim 1 of being at least 21.00 (J/cm3)1/2. Furthermore, Table 1 shows that crystalline resin (A-6) had an SP value of 10.3 (cal/cm3)1/2, which can be converted in terms of Joules to equal 21.08 (J/cm3)1/2 (Table 1). Therefore, the SP value of the crystalline resin (A) falls within the range recited in claim 3 of being 18.0 or more and 24.0 or less (J/cm3)1/2.
Kuroda also teaches the toner contains a release agent. As the release agent, natural wax, petroleum wax, synthetic wax, and synthetic ester wax, may be used ([0183]). In the experimental examples of the toner at paragraphs [0229] et seq, paraffin wax, commercially known as “HNP-9”, was used as the release agent. Saitoh is cited for teaching that HNP-9 has an SP value of 8.8 (cal/cm3)1/2, which can be converted in terms of Joules to equal 18.01 (J/cm3)1/2 ([0276] of Saitoh).
Therefore, when considering SPA as the SP value of the crystalline resin (A), SPB as the SP value of the amorphous polyvinyl resin (B), SPC as the SP value of the amorphous polyester resin (C), and SPW as the SP value of the paraffin wax, the difference in SP values of the crystalline resin (A), the amorphous polyvinyl resin (B), the amorphous polyester resin (C), and the paraffin wax can be calculated in accordance with Expressions (1) and (2) disclosed in claim 1, using toner T-10 on Table 4 as an example:
[(SPC - SPA) – (SPA – SPW)] = [(22.71 – 20.05) – (20.05 – 18.01)] = 0.62

[(SPA – SPW) – (SPB – SPA)] = [(20.05 – 18.01) – (21.48 – 20.05)] = 0.61


(SPC – SPB) = (22.71 – 21.48) = 1.23

So, toner T-10 of Kuroda satisfies Expression (1), (2), (3), and (4), as recited in claims 1, 2, and 3.
Kuroda does not teach more than one crystalline resin in the examples; however, Kuroda does teach that among the suitable resins for the crystalline resin (A), one type may be used, or two or more types may be used in combination ([0021]). Likewise, Okubo teaches a toner that comprises an amorphous polyester resin and two or more crystalline polyester resins used in combination. Okubo further teaches that it is preferable to select the resins by considering respectively solubility ([0109] of Okubo).
As previously discussed, Kuroda teaches that by incorporating the crystalline resin (A) and the amorphous polyvinyl resin (B) into the toner within the large, preferable ranges, excellent low-temperature fixability, heat-resistant storage stability, image strength, bending resistance, and document offset can be achieved. Klier also teaches a toner where the content of the amorphous polyester in the binder resin is preferably 60% by weight or more from the viewpoint of good durability and good chargeability of the toner ([0058] of Klier). Although Kuroda teaches that the amorphous resin (C) is preferably present in the toner at 2 to 20 mass%, which is below the ranges recited in claims 1, 10, and 11, Kuroda merely states that this range as a preference and therefore does not preclude that the amorphous resin (C) may be present in a larger amount. For instance, based on lower limits of the ranges taught by Kuroda for the crystalline resin (A) (5 to 80 weight%) and the polyvinyl resin (B) (5 to 93 weight%), there is the possibility of the toner binder containing the crystalline resin (A) in the amount of 5 weight%, the polyvinyl resin (B) in the amount of 5 weight%, and the amorphous polyester (C) in the amount of 90 weight% (5 wt% (A) + 5 wt% (B) + X wt% (C) = 100 wt% binder resin; X wt% (C) = 90) (in this particular scenario, the corresponding ranges recited in instant claims 1, 6, 10, and 11 would each be met). 
While Kuroda does not teach a toner in the examples (having all three essential binder resin components) with an amorphous polyester resin (C) content of greater than 20 weight%, the lack of disclosed examples does not necessarily constitute a teaching away from any nonpreferred embodiments. According to the MPEP, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123 II.
Therefore, it would have been obvious to someone of ordinary skill in the art to have optimized the solubility of the resins in the binder resin by including an additional crystalline polyester resin, such as taught by Okubo, and to have optimized the properties taught by Kuroda and Klier by perfecting the amounts of the crystalline resin (A), the amorphous polyvinyl (B), and the amorphous polyester (C) within the binder resin. The skilled artisan would have been motivated to experiment with suitable ranges in order to perfect the result effective variables taught by Kuroda. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/13/2022